Citation Nr: 1605025	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  13-27 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a rating greater than 30 percent for hypothyroidism with multiple migratory polyarthralgias, status post thyroid destruction for Graves' disease, prior to October 3, 2015.


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1997 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

An October 2015 rating decision increased the Veteran's hypothyroidism disability rating to 100 percent, effective October 3, 2015. As this rating constitutes the maximum benefit available, this matter no longer remains before the Board. AB v. Brown, 6 Vet. App. 35, 38 (1993). However, as VA has a well-established duty to maximize a claimant's benefits, and the Veteran has not indicated satisfaction with the 30 percent disability rating assigned between her February 15, 2011 claim and the October 3, 2015 effective date of the 100% disability rating, that appeal remains pending. Id.


FINDING OF FACT

From February 15, 2011 to October 3, 2015, the Veteran's hypothyroidism was manifested by fatigability and constipation, but not by muscular weakness, weight gain, cardiovascular involvement, or bradycardia.   


CONCLUSION OF LAW

From February 15, 2011 to October 3, 2015, the criteria for a rating in excess of 30 percent disabling for hypothyroidism with multiple migratory polyarthralgias, status post thyroid destruction for Graves' disease, have not been met. 38 U.S.C.A. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 7903 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that the VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

First, VA has satisfied its duty to notify the Veteran. In a letter dated April 2011, the Veteran was notified of the information and evidence necessary to substantiate her claim; the information and evidence that VA would seek to provide; and the information and evidence that she was expected to provide. This letter also notified the Veteran of the process by which disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Further, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's VA treatment records. In June 2011, April 2014, and October 2015, the Veteran also received VA thyroid examinations. The accompanying reports reflect that the VA examiners reviewed the Veteran's claim file, recorded her current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided sufficient information to evaluate the Veteran's disabilities. As such, the Board finds that the VA examination reports and opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations. The Board will therefore review the merits of the Veteran's claim.

Legal Criteria

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). Disability evaluations are determined by assessing the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule. Individual disabilities are assigned separate Diagnostic Codes, and ratings are based on the average impairment of earning capacity. See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). If there is a question as to which evaluation should be applied to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). 

Additionally, a veteran must not demonstrate the full range of symptoms listed to establish entitlement to a higher disability rating. See Tatum v. Shinseki, 23 Vet. App. 152, 155 (2009). A staged rating may also be warranted if the evidence demonstrates distinct periods of time in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings throughout the course of the appeal. Fenderson v. West, 12 Vet. App, 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

38 C.F.R. 4.119, Diagnostic Code 7903 sets forth the disability ratings for hypothyroidism. Under Diagnostic Code 7903, a 100 percent evaluation is warranted for hypothyroidism with cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia, and sleepiness. A 60 percent evaluation is warranted for muscular weakness, mental disturbance, and weight gain. A 30 percent evaluation is warranted for fatigability, constipation, and mental sluggishness. A 10 percent evaluation is warranted for fatigability or the required use of continuous medication for control of symptoms. 38 C.F.R. § 4.119, Diagnostic Code 7903 (2015).

Analysis

With respect to the Veteran's claim, the Board first notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

Here, the Veteran's service-connected hypothyroid disability is rated under Diagnostic Code 7903 as 30 percent disabling between February 15, 2011 and October 3, 2015, and as 100 percent disabling thereafter. As such, the Board must now consider whether the Veteran's symptoms warrant a higher disability rating than 30 percent between February 15, 2011 and October 3, 2015.

In her February 2011 claim, the Veteran reported muscular weakness, mental disturbance, weight gain, fatigability, constipation, and mental sluggishness as symptoms of her hypothyroid disability.

VA treatment records from February 2011 to June 2011 reveal ongoing treatment for the Veteran's hypothyroidism and include reports of fatigue, occasional constipation, and sleep disturbance/sleepiness. During this time, the Veteran was prescribed medication to assist with muscle spasms, and she experienced notable weight loss due to a reported change in diet. Cold intolerance was reported in June 2011. The Veteran did not report or display symptoms of cardiovascular involvement or mental disturbance during this time. The records are silent on the matter of bradycardia. 

In June 2011, the Veteran underwent VA joints and thyroid examinations. The VA examiner diagnosed the Veteran with multiple migratory polyarthralgias, and opined that this condition was at least as likely as not related to the Veteran's service-connected hypothyroid disability. The examiner reported that the Veteran managed her symptoms through the use of Advil. The Veteran was further diagnosed with hypothyroidism upon the Veteran's reports of intermittent fatigue, constipation, cold intolerance, and muscle weakness. Neither weight change nor signs of mental disturbance were reported by the examiner. 

VA treatment records from January 2012 to June 2013 reveal ongoing treatment for the Veteran's hypothyroidism and include reports of fatigue and sleep disturbance. Constipation was reported in March 2013. The Veteran did not report or display symptoms of mental disturbance during this time, and the records are silent on the matters of cold intolerance, cardiovascular symptoms, and bradycardia.

VA treatment records from September 2013 to April 2014 reveal ongoing treatment for the Veteran's hypothyroidism and include reports of fatigue and occasional constipation. In September 2013, the Veteran reported symptoms of depression that she dated back to her exit from service. In October 2013, the Veteran reported cold intolerance. The Veteran did not report or display symptoms of cardiovascular involvement, muscular pain or weakness, or weight gain during this time. The records are silent on the matter of bradycardia.

In April 2014, the Veteran underwent VA thyroid examination. The VA examiner diagnosed the Veteran with hypothyroidism with multiple migratory polyarthralgias, status post thyroid destruction for Graves' disease. Though the Veteran reported a worsening of her constipation at that time, the examiner's report is silent on any additional symptoms.

VA treatment records from October 2014 to August 2015 reveal ongoing treatment for the Veteran's hypothyroidism and include reports of fatigue, constipation, and mental sluggishness. The Veteran's medical history indicates that she was taking sleep medication in June 2014. Although the Veteran reported ongoing muscle weakness in October 2014, testing revealed normal strength in all muscle groups. No muscular pain or weakness was reported at any other time. In July 2014, the Veteran reported symptoms of depression that she dated back to her exit from service. The Veteran was subsequently diagnosed with depression in July 2015. The records further contain conflicting reports regarding the Veteran's cold intolerance. All cardiovascular results were normal. 

After reviewing the evidence of record, the Board finds that a disability rating greater than 30 percent is not warranted for the period between February 15, 2011 and October 3, 2015. The Veteran's most pervasive and severe symptoms during this timeframe were fatigability, constipation, and mental sluggishness, all of which warrant a 30 percent disability rating.

A higher rating of 60 percent would be warranted upon a finding of muscular weakness, mental disturbance, or weight gain. At no time did the Veteran experience significant weight gain during the relevant timeframe. Although the evidence of record contains intermittent reports of muscular weakness and mental disturbance, subsequent muscular testing yielded normal results. Further, the Veteran's reports of depression as caused by hypothyroidism are sporadic and contradictory, to the extent that the Veteran reported no mental health problems on numerous occasions. While the Veteran was ultimately diagnosed with depression in July 2015, there is no evidence to suggest a causal link to her hypothyroidism. 

The Veteran may still qualify for a disability rating of 100 percent upon additional evidence of cold intolerance, cardiovascular involvement, bradycardia, or sleepiness. The evidence of record is silent on reports of bradycardia, and at no time has the Veteran reported or displayed symptoms of cardiovascular involvement. Further, the evidence of record regarding cold intolerance is too contradictory to establish a credible pattern of this symptom in the Veteran. Specifically, the Veteran reported cold intolerance in June 2011, October 2013, June 2014, and October 2015. However, examining physicians reported no evidence of cold intolerance in June 2014, July 2014, or October 2014. Further, the Veteran's April 2014 VA examination is silent on the matter. 

Additionally, while the Veteran has routinely reported sleepiness as a symptom, she has also identified sleep disturbance as a common occurrence. No medical practitioner has addressed the possible relationship between the two, or what role, if any, the Veteran's hypothyroidism may play. As such, there is not sufficient evidence to link the Veteran's sleepiness to her hypothyroidism at this time, or to grant a higher disability rating on this symptom alone.

In making its determination, the Board does not disregard the Veteran's reports of relevant symptomatology. Lay evidence is sufficient to establish a condition or diagnosis when: (1) The layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing current symptoms support a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). Once evidence is deemed competent, the Board must determine whether such evidence is also credible. Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Here, the Veteran is competent to identify such simple conditions as fatigue or constipation. However, as a layperson, she is not competent to provide evidence regarding more complex medical matters. See Jandreau, 492 F.3d at 1377; see also Buchanan, 451 F.3d at 1337. Thus although the Veteran may report on certain basic symptomatology as it relates to her hypothyroidism, her assertions as a layperson regarding diagnoses or nexus opinions are not so credible as to overcome contradictory or missing medical evidence. Further, the Veteran's reports often consist of a straight reiteration of those symptoms as set forth in Diagnostic Code 7903. Absent supporting medical evidence, the Board finds that the Veteran's lay statements do not justify a higher disability rating on their own.

As such, the Board finds that the record does not support a disability rating beyond 30 percent for the period between February 15, 2011 and October 3, 2015.

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration. Thun v. Peake, 22 Vet App 111 (2008). Such referral is appropriate when the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are considered inadequate. Id. at 115. In such a case, the Board must consider whether there is evidence of other such factors as marked interference with employment or frequent periods of hospitalization. Id. at 115-16. If such evidence is present, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service. 38 C.F.R. § 3.321(b)(1) (2015). Otherwise, the schedular evaluation is considered adequate and referral is not required. Thun, 22 Vet. App. at 118-19.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the scheduler evaluations inadequate. The full range of the Veteran's reported symptoms, including fatigability, constipation, cold intolerance, and mental disturbance, are contemplated by the Diagnostic Code for hypothyroidism. At no time has the Veteran reported unemployability due to her symptoms, nor has she experienced frequent periods of hospitalization. As such, the Veteran's symptoms have been properly accounted for, and the criteria for the disability ratings assigned throughout the court of this claim more than reasonably describe the Veteran's disability levels and symptomatology. As such, the schedular evaluation is adequate, and no referral is required. See 38 C.F.R. § 4.130, Diagnostic Code 7903 (2015).

TDIU Consideration

Finally, the Court has held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by a veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that her service-connected disability renders her unable to secure or follow substantially gainful occupation. In October 2007, June 2011, and October 2013, the Veteran reported that she was unemployed due to her status as a full-time student. In July 2015, the Veteran reported that she was working as a receptionist at the Lou Ruvo Center for Brain Health. As the Veteran is currently employed and the record does not reflect that she cannot work because of her service-connected disability, the Board concludes that a claim for TDIU has not been raised. The Veteran may raise this claim in the future, should she so choose.






ORDER

Entitlement to a disability rating in excess of 30 percent for hypothyroidism with multiple migratory polyarthralgias, status post thyroid destruction for Graves' disease, prior to October 3, 2015, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


